DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,548,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are related to a catheter insertion device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36, lines 7-9 recite “a collar movable longitudinally relative to the needle hub between a ready position and a safe position” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure. The collar, for example collar 311, is not movable longitudinally relative to the needle hub at all, especially between a ready position, as shown in Fig. 16a and a safe position, as shown in Fig. 16b. 
Claim 36, lines 10-12 and 13-14recite “an actuator… having at least one internal hub contact, a distal portion and a passage through which the insertion needle axially passes” or “the distal portion of the actuator is positioned inside the internal cavity of the catheter hub…” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure. The actuator, for example actuator 313, as shown in Figs. 17a-17b, does not have at least one internal hub contact, it is the nose 315 that has at least one internal hub contact 324. Furthermore, the distal portion of the actuator 313 is not positioned inside the internal cavity of the catheter hub 114, it is actually the distal portion of the nose 315 that is positioned inside the internal cavity of the catheter hub 114, which is clearly evident from Figs. 16a-16b.
Claim 43, lines 1-2 recite “wherein the needle housing includes a flash chamber” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure. The specification discloses in Paragraph [0137] that the needle hub 132 includes a flash chamber 160. The needle housing 126 is a completely separate structure that is attached to/independent of the needle hub 132.
Dependent claims are rejected by virtue of their dependency on the independent claims.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36, lines 7-9 recite “a collar movable longitudinally relative to the needle hub between a ready position and a safe position” and lines 18-19 recite “wherein proximal movement of the needle hub relative to the collar from the ready position to the safe position”, however it is unclear if the ready position and safe position applies to the collar, as described in lines 7-9 or applies to the needle hub, as described in lines 18-19. For purposes of examination, the Examiner will interpret the claim as being the ready positioned and safe positioned of the needle hub.
Dependent claims are rejected by virtue of their dependency on the independent claims.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-38, 42, and 45-47 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erskine (US Publication 2014/0046272 A1).
Regarding claim 36, Erskine discloses a catheter insertion device (Fig. 1) for use with a catheter (12, 10) having a catheter tube (12) and a catheter hub (10) having an exterior and an interior defining an internal cavity (Fig. 3), the catheter insertion device comprising: 
an insertion needle (14) having a sharp distal tip (16), a proximal end (18) and a needle transition (19) positioned therebetween (Fig. 6), the proximal end of the insertion needle attached to a needle hub (20, Fig. 3); 
a collar (32) movable longitudinally relative to the needle hub between a ready position (Fig. 5) and a safe position (Fig. 10), the collar having at least one external hub contact (81-83); and 
an actuator (34) positioned at least partially inside of the collar (Fig. 5) and movable longitudinally relative to the collar (Figs. 5-10), the actuator having at least one internal hub contact (54), a distal portion (52) and a passage (48) through which the insertion needle axially passes (Fig. 5); 
wherein in the ready position, the distal portion of the actuator is positioned inside the internal cavity of the catheter hub with the at least one internal hub contact of the actuator in contact with the interior of the catheter hub and the at least one external hub contact of the collar in a gripping contact with the exterior of the catheter hub (Fig. 5); 
wherein proximal movement of the needle hub relative to the collar from the ready position to the safe position (Figs. 5-10) causes the needle transition to shift the actuator proximally relative to the collar and the catheter such that the at least one internal hub contact of the actuator disengages from the interior of the catheter hub and the external hub contact of the collar disengages from the exterior of the catheter hub to enable the catheter hub and the collar to separate from each other (Fig. 10); and 
wherein the sharp distal tip of the insertion needle is positioned within the passage of the actuator when the catheter hub and the collar are separated from each other (Fig. 10).
Regarding claim 37, Erskine discloses the catheter insertion device of claim 36, wherein the at least one external hub contact includes at least two exterior hub contact surfaces (81, 82).
Regarding claim 38, Erskine discloses the catheter insertion device of claim 36, wherein the at least one internal hub contact of the actuator inhibits removal of the catheter hub from the collar when the catheter insertion device is in the ready position (Fig. 5).
Regarding claim 42, Erskine discloses the catheter insertion device of claim 36, at least a portion of the insertion needle is positioned within the collar when the catheter insertion device is moving from the ready position to the safe position (Figs. 5-10).
Regarding claim 45, Erskine discloses the catheter insertion device of claim 36, wherein the collar is positioned circumferentially about at least a portion of the distal portion of the actuator in the ready position (Fig. 5).
Regarding claim 46, Erskine discloses the catheter insertion device of claim 36, wherein the actuator and the distal portion are integrally formed as a single component (Fig. 5).
Regarding claim 47, Erskine discloses the catheter insertion device of claim 36, wherein proximal movement of the needle hub relative to the collar to the safe position causes the needle transition to shift the distal portion of the actuator proximally out of the internal cavity of the catheter hub (Figs. 5-10).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US Publication 2014/0046272 A1) in view of Burkholz (US Publication 2014/0039399 A1).
Regarding claim 44, Erskine discloses the catheter insertion device of claim 36, but is silent regarding wherein the insertion needle includes a notch configured to enable blood to pass therethrough into an annular space that lies between an exterior of the insertion needle and an interior of the catheter tube.
Burkholz teaches a catheter insertion device (Fig. 1), wherein the insertion needle (40) includes a notch (66) configured to enable blood to pass therethrough into an annular space that lies between an exterior of the insertion needle and an intertie of the catheter tube (Paragraph [0036], lines 11-14). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the insertion needle of Erskine to incorporate the teachings of Burkholz to incorporate a notch configured to enable blood to pass therethrough into an annular space that lies between an exterior of the insertion needle and it interior of the catheter tube in order to confirm placement of the catheter within the patient’s blood vessel (Paragraph [0036], lines 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG-VAN N TRINH/Examiner, Art Unit 3783       

/BRANDY S LEE/Primary Examiner, Art Unit 3783